Title: To James Madison from James P. Watson, 7 June 1803 (Abstract)
From: Watson, James P.
To: Madison, James


7 June 1803, Pointe-à-Pitre, Guadeloupe. Wrote JM on 3 May [not found] “respecting the impresment of american Seamen.” Since that time the commandant has prevented impressments. Has opened a store in this city and has the only consignments from American merchant vessels in this port. Requests appointment “as a Publick agent,” promising that JM may rely on his fidelity. Refers JM for recommendations to Benjamin Stoddert, John Mason of Georgetown, F. Dusar of Philadelphia, and John Murray & Sons of New York. Has been granted some privileges by the commander in chief, General Ernouf.
  

   
   RC (DNA: RG 59, ML). 1 p.; docketed by Wagner “7 Jany. 1803.”



   
   This was possibly James Pyott Watson, a New Yorker who was commissioned a U.S. Navy lieutenant in 1799 and who served on the Insurgente, Congress, and Constellation before his discharge in 1801 (Knox, Naval Documents, Quasi-War, 7:355).



   
   For Flanmand Dusar, see JM to Dusar, 20 Jan. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:270, 271 n. 1).



   
   Jean-Augustin Ernouf (1753–1827), a brigadier general in the French army, was sent to Guadeloupe in 1803 as captain general and remained until he surrendered the island to the British in 1810 (Tulard, Dictionnaire Napoléon, p. 672).


